Citation Nr: 1549184	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-35 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-operative residuals, comminuted fracture, junction of middle and distal third of left tibia, due to blast-type high speed missile injury with meniscal tear and ankle and knee arthritis (claimed as left knee and ankle previously rated with residual scar), currently rated 20 percent disabling. 
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left leg disability, prior to March 10, 2015.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to May 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied an increased rating for post-operative residuals, comminuted fracture, junction of middle and distal third of tibia, due to blast-type high speed missile injury with residual scar.  

The Veteran testified at a Board videoconference hearing in February 2015 and a copy of that transcript is of record.

In an April 2015 decision, the Board remanded the appeal for further development.  

In a June 2015 rating decision, the RO, in relevant part, granted a TDIU effective March 10, 2015.  As TDIU has not been granted for the appellate period prior to March 10, 2015, this does not constitute a full grant of all benefits possible, and the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The June 2015 rating decision also granted a separate noncompensable rating for a scar, status post high speed missile injury left middle and distal tibia associated with post-operative residuals comminuted fracture, junction of middle and distal third of left tibia due to blast-type high speed missile injury with meniscal tear and ankle and knee arthritis (claimed as left knee and ankle previously rated with residual scar).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2010 to August 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of the April 2015 decision, the Board instructed that the Veteran be provided with a VA examination to fully describe the extent and severity of any and all residual manifestations found to be associated with the Veteran's service-connected post-operative residuals, comminuted fracture, junction of middle and distal third of tibia, due to blast-type high speed missile injury with residual scar.  A review of the Veteran's claims file reveals that the Veteran underwent several VA examinations, to include an April 2015 scar examination, an April 2015 bilateral ankle examination, and an April 2015 bilateral knee examination.  

However, in September and October 2015 statements, the Veteran asserted that his left knee was never examined and that he should be rescheduled for a left knee examination.  In a September 2015 statement, the Veteran's representative noted that the Veteran reported that he did not undergo a left knee examination and that x-rays were not taken of his left knee.  The representative noted that when the Veteran inquired as to why his left knee was not being examined, he was told that the examiner was not instructed to evaluate his left knee.  The Veteran's representative also asserted that the Veteran called him after the examinations were completed and asked when his left knee would be evaluated.  The Veteran's representative reported that he told the Veteran the examinations were for the other issues and his left knee would most likely take place at a later date as the appeal status showed as pending.  The Veteran's representative also reported that the Veteran called the QTC examiner and the examiner verified that he did not evaluate the Veteran's left knee.

The Board notes that the April 2015 VA examination includes testing results for the Veteran's left knee.  However, the Veteran is adamant that he did not undergo a left knee examination and the Veteran is competent to report such.  As such, resolving all reasonable doubt in favor of the Veteran, the Veteran should be afforded a new VA examination to determine all manifestations of his service-connected post-operative residuals, comminuted fracture, junction of middle and distal third of left tibia, due to blast-type high speed missile injury with meniscal tear and ankle and knee arthritis.  

Finally, the Board finds that the claim for TDIU is inextricably intertwined with the issue being remanded and the disposition of the TDIU claim must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should obtain outstanding VA treatment records dated August 2015 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a new VA examination to determine the current level of severity of his service-connected post-operative residuals, comminuted fracture, junction of middle and distal third of left tibia, due to blast-type high speed missile injury with meniscal tear and ankle and knee arthritis.  Speficially, the examination must include an evaluation that addresses the level of disability associated with the left knee as a residual of blast-type high speed missle injury.  The Veteran's claims file and a copy of this remand must be made available for review in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed.  All indicated studies, including x-rays, should be performed.

In reporting the results of range of motion testing for the Veteran's left ankle and left knee, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The examiner should indicate whether there is evidence of nonunion or malunion of the tibia and fibula, and if so, whether this results in slight, moderate or marked impairment of the knee and/or ankle.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  The Board notes that the Veteran should be examined immediately after the repetitive use testing.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected post-operative residuals, comminuted fracture, junction of middle and distal third of left tibia, due to blast-type high speed missile injury with meniscal tear and ankle and knee arthritis.  

A fully articulated medical rationale for each opinion provided must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. After completing the above, the Veteran's claims, to include entitlement to a TDIU prior to March 10, 2015, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




